DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	As per claim 10, it is unclear what it means by the recitation “so that receiving a first read current the first sense amplifier receives a first read current and the second sense amplifier receives a second read current.  Furthermore, “the first sense amplifier” and “the second sense amplifier” lack proper antecedent basis; claim 11 also have the same problem.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,5,9,12-17 and 21-22, is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tanamoto et al. (2017/0272258).
As per claims 1-2 and 13-14, Tanamoto discloses in figures 5 and 11 a random code generator, comprising: a power source (VDD) for providing a supply voltage to a first and second memory cells (410,420) with a constant current (ISS) by a constant current circuit (401); a sensing circuit (comprising 47 and 130 shown in figure 5); each of the memory cells as shown in figures 5 and 11 clearly comprising a first terminal connected with the power source (VDD), and a second terminal of each of the memory cells connected with a bit line and the sensing circuit, and a third terminal connected with a common word line, wherein the supplying voltage to the first  and second memory cells is gradually reduced during an enrollment (see paragraph [0093] which discloses during the enrollment, resistance of MTJ elements 111 and 121 are gradually reduced but the current ISS remains constant, that would clearly result in the power supplying voltage gradually reduced as the resistance gradually reduced), and a 
 	As per claim 9, Tanamoto discloses in paragraph [0093] verifying by the sensing circuit that the enrollment is completed if a current generated by a memory cell exceeds a threshold value (a value which is exceeded would cause a dielectric breakdown in an MTJ element), the sense amplifier verifying that the enrollment is completed (by 131).  Other claimed elements are addressed in above with respect to claims 1-2 and 13-14.
As per claims 5 and 21, Tanamoto discloses in figure 11 the power source is a fixed current source (by the constant current circuit (401)).  
As per claims 12 and 22, Tanamoto discloses in paragraphs [0026] and [0029] the first memory cell and the second memory cell are selected from a group consisting of metal oxide semiconductor(MOS) capacitor, resistive random-access memory (ReRAM), phase-change random access memory(PCRAM), magnetoresistive random-access memory(MRAM) and any Non-volatile memory (NVM).  
 	As per claims 15-16, Tanamoto discloses in figure 6, a third, fourth, fifth and  sixth memory cells,
 As per claim 17, Tanamoto clearly discloses in figure 5 the first memory cell comprises a first resistive element and a first select transistor and the second memory cell comprises a second resistive element and a second select transistor, wherein a first terminal of the first resistive element is connected with the first bit line, a first drain/source terminal of the first select transistor is connected with a second terminal of the first resistive element, a second drain/source terminal of the first select transistor is connected with the first power line, and a gate terminal of the first select transistor is . 
 	 

Claims 3-4,6-8,10-11 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanamoto et al. (2017/0272258).
 	As per claims 3-4 and 19-20, it is noted that Tanamoto does not disclose the power source is a charge pump circuit with a capacitor, and the charge pump circuit provides a specified number of charges to the capacitor, so that the capacitor provides the supplying voltage.  However, the feature would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because the use of a charge pump circuit having a capacitor for supplying power to a memory device is well-known in the art. 
As claim 6, it is further noted that Tanamoto does not specifically disclose the sensing circuit comprises a first sense amplifier and a second sense amplifier.  However, Tanamoto discloses in paragraph [0054] the sensing circuit (47) is a sense amplifier.  In addition, a use of sense amplifier to read a content of memory is well-known in the art. Therefore, it would have been obvious to a person of ordinary skill in 
As per claim 7, Tanamoto discloses in figure 5 the first memory cell and the second memory cell have the same structure, and the first memory cell comprises a resistive element (45) and a select transistor (Q46), wherein a first terminal of the resistive element is connected with the first sense amplifier, a first drain/source terminal of the select transistor is connected with a second terminal of the resistive element, a second drain/source terminal of the select transistor is connected with the power source, and a gate terminal of the select transistor receives an on voltage (H).  
 	As per claims 8 and 18, it would have been an obvious modification to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a capacitive element for the memory cell in Tanamoto, because capacitive element is also subjected to dielectric breakdown relied by Tanamoto (see paragraph [0056]), and the use of capacitive element for memory cell is well-known in the art.   	 
As claim 10, Tanamoto equivalently discloses in paragraphs [0054] and [0077]   the power source providing a read voltage during a read operation, so that the first sense amplifier receives a first read current and the second sense amplifier receives a second read current; if the first read current is higher than the second read current, determining a first storage state as one bit of a random code; and if the first read current is lower than the second read current, determining a second storage state as one bit of the random code.  
As claims 11, Tanamoto equivalently discloses in paragraph [0054] and [0077]  the power source providing a read voltage during a read operation, so that the first . 

Claims 23-25 are allowed.

Applicant's arguments filed 03/03/2022 have been fully considered but they are not persuasive. 
	With respect to claims 1 and 13, the examiner respectfully submits that Tanamoto clearly discloses in paragraph that during the enrollment, resistance of MTJ elements 111 and 121 are gradually reduced but the current ISS, which is also the total current through MTJ elements 111 and 121, remains constant.  As a result the power supplying voltage is also gradually reduced as the resistance gradually reduced as claimed.
	With respect to claim 9, applicant's arguments are not persuasive because the claim 9 does not recite verifying the enrollment completion and determining a random code by the same first and second sense amplifiers.  In the rejection, the examiner considers the sensing circuit in Tanamoto’s figure 5 comprising comprising elements 47 and 130, that performs both verifying the enrollment completion and determining a random code as claimed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/CHUONG D NGO/Primary Examiner, Art Unit 2182